                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 2/14/2020
------------------------------------------------------------------X
  UNITED STATES OF AMERICA,                                       :
                                                                  :
                              -v-                                 :
                                                                  :      1:16-cr-691-GHW
                                                                  :      1:19-cv-867-GHW
  DASHAWN HAWKINS,                                                :
                                                                  :          ORDER
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must confer regarding whether

they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before

the assigned Magistrate Judge.

         If both parties consent to proceed before the Magistrate Judge, counsel for the defendant

must, within four weeks of the date of this order file on ECF a fully executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form, a copy of which is attached to this order

(and also available at http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-

magistrate-judge). The executed form should be filed on ECF as a “Proposed Order,” and be

described using the “Consent Order” filing event in accordance with ECF Rule 13.18. If the Court

approves that form, all further proceedings will then be conducted before the assigned Magistrate

Judge rather than before me. Any appeal would be taken directly to the United States Court of

Appeals for the Second Circuit, as it would be if the consent form were not signed and so ordered.

         If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, within four weeks of the date of this order

advising the Court that the parties do not consent, but without disclosing the identity of the

party or parties who do not consent. The parties are free to withhold consent without negative
consequences.

       SO ORDERED.

 Dated: 2/14/2020     _____________________________________
 New York, New York            GREGORY H. WOODS
                              United States District Judge




                      2
